PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


In re Application of 
Choi et al.
Application No. 15/612,889
Filed: 2 Jun 2017
For: METHODS AND APPARATUS FOR THE ASSESSMENT OF GINGIVAL BLOOD FLOW
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions 37 CFR 1.137(a), filed 
February 04, 2021 and supplemental February 25, 2021, to revive the above-identified application.  

The petition under 37 CFR 1.137(a) is hereby GRANTED.

The application became abandoned for failure to timely reply within the meaning of 37 CFR 1.113 to the Final Office Action, mailed June 30, 2020, which set a shortened statutory period for reply of three (3) months.  The three (3) month extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on December 31, 2020.  An abandonment notice was mailed January 15, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a 1st Request for Continued Examination (RCE) and the RCE fee of $680, Amendment, (2) the petition fee of $1,050.00, and (3) a proper statement of unintentional delay. 

The petition to revive, extension of time for three months and 2nd Request for Continued Examination (RCE) fee submitted on February 25, 2021 will be refund back to the deposit account for overpayment.

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 3793 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114. 
 
  
/Irvin Dingle/
Irvin DingleLead Paralegal Specialist, OPET